internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-112057-00 date date in re legend wife husband trust date child child child - - - - - - - dear this is in reference to your date correspondence requesting rulings regarding the effect for federal gift and generation-skipping_transfer_tax purposes of the transfers in trust as proposed the facts submitted are as follows wife and husband have three children child child and child all of whom are minors on date wife created trust an irrevocable_trust primarily for the benefit of husband and child child and child husband is the trustee of trust under article of trust the trustee has the discretion to distribute to husband as much of the trust income and principal as the trustee deems necessary for husband’s health and maintenance in reasonable comfort the trustee also has the discretion to make discretionary distributions of income and principal to wife’s descendants for their health education including but not limited to primary secondary vocational collegiate and postgraduate which may include room board tuition and books and maintenance in reasonable comfort the trustee is prohibited from making any distribution that would have the effect of discharging a legal_obligation of wife or husband any discretionary distributions made by husband serving in the capacity as trustee to himself must be made in a fiduciary capacity the trust will terminate upon the death of the last to die of husband and wife provided all the children of husband and wife are over at that time husband has the testamentary plr-112057-00 power to appoint the corpus to one or more descendant of wife but if he fails to do so the trust will be separated into three equal shares one for each of child child and child or the issue of any predeceased child the shares are to be held in separate trusts each child will receive in the trustee’s discretion distributions for that child’s health maintenance in reasonable comfort and education each child has a testamentary special power to appoint the corpus of their respective trust to one or more descendants of wife other than that child any trust corpus not appointed by the child will pass in trust for the benefit of that child’s descendants under similar dispositive provisions article of trust provides that upon each transfer by gift to the trust each descendant of wife may withdraw an amount from the trust equal to the lesser_of the annual exclusion amount as provided for under sec_2503 of the internal_revenue_code or a pro_rata share of the contribution based on the number of beneficiaries at that time the withdrawal right must be exercised within days of receiving notice from the trustee of the contribution trust provides that if not exercised the right of withdrawal will lapse with respect to the greater of dollar_figure or per cent of the assets subject_to withdrawal any unexercised withdrawal right that does not lapse will carry forward to future years and will lapse on january 1st of each succeeding year to the extent of the greater of dollar_figure or per cent of the assets subject_to withdrawal article of trust provides that the trustee’s power to make any discretionary distributions of income and principal is subject_to the withdrawal rights held by each child it is represented that wife will make annual contributions to trust the amount transferred each year will not exceed twice the amount allowable as an exclusion from taxable_gifts under sec_2503 as in effect on the date of the contribution multiplied by the number of wife’s descendants possessed of a withdrawal power under article you request the following rulings in each year that wife makes a transfer to trust as proposed double the amount excludible under sec_2503 multiplied by the number of wife’s descendants possessed of a withdrawal power under article of trust the transfer will be treated as made one-half by wife and one-half by husband for gift_tax purposes under sec_2513 provided the requirements of sec_2513 are otherwise satisfied if the transfers to trust by wife are treated under sec_2513 as being made one- half by husband and one-half by wife husband will be deemed the transferor of the gifts attributable to him for federal generation-skipping_transfer_tax purposes upon husband’s death no portion of trust will be includible in husband’s gross_estate for federal estate_tax purposes plr-112057-00 ruling_request sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible under sec_2503 in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to the donee adjusted for inflation as provided in sec_2503 is excluded from the total amount of taxable_gifts made by the donor sec_2513 provides that for gift_tax purposes a gift made by one spouse to any person other than his or her spouse shall be considered as made one-half by him or her and one-half by his or her spouse this split-gift treatment does not apply with respect to a gift by the spouse of an interest in property if the donor spouse creates a general_power_of_appointment under sec_2514 in his or her spouse over such property in order to qualify for split gift treatment both husband and wife must signify their consent to treat the gifts as made one-half by each spouse and must satisfy the requirements set forth under sec_2513 regarding the time and manner of signifying consent sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse a general_power_of_appointment is defined in sec_2514 as a power exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2514 a power that is limited by an ascertainable_standard relating to health education support or maintenance of the possessor is not a general_power_of_appointment under sec_25_2514-1 of the gift_tax regulations a power is limited by an ascertainable_standard relating to the possessor’s health education support or maintenance if the extent of the possessor’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the regulation provides that a power to invade for the power holder’s support in reasonable comfort or maintenance in health and reasonable comfort meets this standard in the present case when a contribution is made by wife to trust each plr-112057-00 descendant of wife has the right to withdraw for their own benefit an amount from the trust equal to the lesser_of the annual exclusion amount under sec_2503 or a pro_rata share of the contribution based on the number of wife’s descendants at that time this right must be exercised within days of receiving notice from the trustee of the contribution the right of the trustee to make discretionary distributions to either husband or the descendants of wife is subordinate to right of the descendants to exercise their withdrawal rights we conclude that assuming husband and wife satisfy the requirements under sec_2513 for signifying consent in each year that wife makes a transfer to trust in the amount as represented above the transfer will be treated as made one-half by wife and one-half by husband ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst made after date by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under sec_2652 generally the transferor for purposes of the gst tax is in the case of property subject_to gift_tax under chapter the donor of the property sec_2652 provides that if under sec_2513 one-half of the gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse as noted above the transfers to trust by wife in the amount as represented will be eligible to be treated as made one-half by wife and one-half by husband under sec_2513 accordingly if the requirements for signifying consent under sec_2513 are satisfied husband will be deemed the transferor for federal generation-skipping_transfer_tax purposes of one-half of the value of such gifts made by wife to trust see sec_26_2652-1 see however sec_26_2652-1 example regarding the identity of the transferor in the case of the lapse of a withdrawal power plr-112057-00 ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money or money’s worth by trust or otherwise under which he or she has retained for life or for any period which does not in fact end before his or her death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if the possession or enjoyment thereof can only be obtained by surviving the decedent and the decedent has retained a reversionary_interest in the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable plr-112057-00 standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power to consume invade or appropriate income or corpus is limited by an ascertainable_standard if the extent of the holders duty to exercise or not exercise the power is reasonably measurable in terms of the holders needs for health education or support or any combination of them included in examples of powers that are limited by an ascertainable_standard are powers exercisable for the holder’s support in reasonable comfort and maintenance in health and reasonable comfort sec_20_2041-3 provides that property subject_to a power_of_appointment which is not a general power is includible in the holder’s gross_estate if the power is exercised by will and if the power is exercised by creating another power_of_appointment which under the terms of the instrument creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of creation of the first power or b if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power in the present case it is represented that only wife will transfer property to trust although wife and husband will consent under sec_2513 to treat the gifts to trust made by wife as if made one-half by wife and one-half by husband wife will be treated as the transferor of the entire value of the gifts to trust for purposes of sec_2036 through sec_2036 through do not apply to property interests that the decedent did not actually own and thus did not transfer accordingly assuming only wife makes transfers to trust husband will not be the transferor_of_property to trust for purposes of sec_2036 through therefore no portion of the value of trust will be includible in husband’s gross_estate under sec_2036 through see revrul_82_198 1982_2_cb_206 revrul_74_556 1974_2_cb_300 revrul_54_246 1954_1_cb_179 husband’s power set forth in article of trust to make discretionary distributions to himself of as much of the trust income and principal as he deems necessary for his own health and maintenance in reasonable comfort is limited by an ascertainable_standard relating to husband’s health maintenance and support in addition husband in the capacity as trustee is prohibited from making any distribution that would have the effect of discharging any legal obligations in addition the husband’s testamentary power to appoint the corpus to one or more descendant of wife is not a power that is exercisable in favor of husband his estate husband’s creditors or the creditors of his estate consequently husband’s power exercisable in his capacity as trustee of trust to make discretionary distributions to himself or for his benefit and husband’s testamentary power are not general powers of appointment over the income or corpus of trust accordingly upon husband’s death no portion of the plr-112057-00 value of trust will be includible in husband’s gross_estate under sec_2041 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
